MEMORANDUM ***
Even if petitioner preserved his claim, there is simply nothing cruel or unusual about a seventy-month mandatory sentence for intentionally and unexcusedly shooting someone in the back with a firearm. See Andrade v. Attorney General, 270 F.3d 743, 754 (2001) (“[The Eighth Amendment] forbids only extreme sentences that are ‘grossly disproportionate’ to the crime.” (internal quotation marks omitted)); see also Harmelin v. Michigan, 501 U.S. 957, 995, 111 S.Ct. 2680, 115 L.Ed.2d 836 (1991) (“There can be no serious contention ... that a sentence which is not otherwise cruel and unusual becomes so simply because it is ‘mandatory.’ ”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.